EXHIBIT 10.1

NONCOMPETITION AGREEMENT

This agreement (the “Agreement”) is made effective as of June 17, 2013 (the
“Effective Date”) by and between Whiting Petroleum Corporation (the “Company”)
and J. Douglas Lang, the Company’s Vice President, Reservoir
Engineering/Acquisitions (the “Executive”).

WHEREAS, the Executive has informed the Company of his intention to retire from
employment with the Company effective June 30, 2013 (the “Departure Date”).

WHEREAS, the Company desires to provide the benefits described in this Agreement
to acknowledge the Executive’s substantial contributions to the Company,
compensate the Executive for certain benefits he will forfeit as a result of his
retirement and secure from the Executive an agreement not to compete with the
Company for a period of time following the Executive’s retirement, a covenant of
confidentiality and a release of claims.

WHEREAS, the Executive desires to provide an agreement not to compete with the
Company, a covenant of confidentiality and a release of claims in exchange for
the benefits described in this Agreement.

NOW, THEREFORE, in consideration of the conditions and mutual covenants
contained in this Agreement, the parties agree as follows:

1. Payments by the Company. The Company will provide the Executive with the
following compensation following his retirement on the Departure Date:

(a) Five Hundred Twenty-Five Thousand Dollars ($525,000), less applicable
withholding, to be paid on March 31, 2014.

(b) Five Hundred Twenty-Five Thousand Dollars ($525,000), less applicable
withholding, to be paid on March 31, 2015.

Each of the payments described above is contingent on (i) the Executive’s
compliance with the requirements of Section 2 until the end of the Restricted
Period (as defined below), (ii) the Executive’s compliance with the requirements
of Section 3 and (iii) the Executive’s non-revocation of the Release (as defined
below) within the period described in Section 4(e).

2. Noncompetition. In consideration for his employment by the Company and the
payments described in Section 1, the Executive agrees that he shall not, during
his employment with the Company and thereafter until December 31, 2015 (the
“Restricted Period”), directly or indirectly, manage, operate, join, control, be
employed by or participate in the management, operation or control of, or be
connected in any manner with, including, without limitation, holding any
position as a shareholder, director, officer, consultant, independent
contractor, employee, partner or investor in, any business that is either (i) in
competition with the business of the Company or (ii) proposed to be conducted by
the Company in the Company’s business plan as in effect at any time during the
Executive’s last year of employment with the Company; provided that nothing in
this Section 2 shall prohibit the Executive from participating solely as a
passive investor in oil wells or similar investments, or from owning five
percent (5%) or less of the outstanding securities of any class of any issuer
whose securities are registered under the Securities Exchange Act of 1934, as
amended.

3. Confidentiality. In consideration for his employment by the Company, the
Executive agrees that he shall maintain the confidentiality of any and all
information about the Company which is



--------------------------------------------------------------------------------

not generally known or available outside the Company, including without
limitation, strategic plans, technical and operating know-how, business
strategy, trade secrets, customer information, business operations and other
proprietary information (“Confidential Information”), and the Executive will
not, directly or indirectly, disclose any Confidential Information to any person
or entity, or use any Confidential Information, whether for the Executive’s own
benefit, the benefit of any new employer or any other person or entity or any
other purpose, in any manner. If the Executive receives notice that he must
disclose Confidential Information pursuant to a subpoena or other lawful
process, the Executive must notify the Company immediately.

4. Release.

(a) In consideration of the substantial compensation provided in this Agreement,
the Executive, on behalf of himself and his spouse, heirs, executors,
administrators, agents, successors, assigns and other representatives of any
kind (hereinafter collectively referred to as the “Releasors”), confirms that
the Releasors, as of the Effective Date, release the Company (the “Release”) and
each of its affiliates, predecessors and successors, and its and their past and
present directors, officers, employees, agents, shareholders, insurers,
advisors, executors, trustees, assigns and other representatives of any kind
(hereinafter collectively referred to as the “Releasees”), from any and all
actions, causes of action, charges, debts, liabilities, accounts, demands,
damages and claims of any kind whatsoever arising prior to the Effective Date.

(b) The Release specifically includes, but is not limited to, a release of any
and all claims pursuant to state or federal wage payment laws and those arising
under any labor, employment discrimination (including, without limitation, the
Age Discrimination in Employment Act of 1967, as amended; Title VII of the Civil
Rights of Act of 1964, as amended; the Rehabilitation Act of 1973; the
Reconstruction Era Civil Rights Acts, 42 U.S.C. § 1981 – 1988; the Civil Rights
Act of 1991; the Americans with Disabilities Act; state or federal family and/or
medical leave acts), contract or tort laws, equity or public policy, wrongful
termination, retaliation, defamation, misrepresentation, invasion of privacy or
negligence standard, whether known or unknown, certain or speculative, which
against any of the Releasees, any of the Releasors ever had or now has.

(c) The Executive agrees not to file, pursue or participate in any lawsuits of
any kind in any court, including, without limitation, state, federal and local
courts, or file, pursue participate in, or submit to any arbitration proceeding,
against any of the Releasees with respect to any claim released herein,
including any claim arising out of or in connection with the employment of the
Executive by the Company or the termination of such employment.

(d) Notwithstanding the foregoing, nothing in this Section 4 shall release any
claim Executive may have (i) to enforce this Agreement, (ii) to the Executive’s
benefits under the retirement and equity incentive plans or the Production
Participation Plan of the Company that are vested and earned as of the Effective
Date or that accrue after the Effective Date or (iii) under or pursuant to any
indemnity obligation contained in any provision of the certificate of
incorporation or bylaws of the Company or its affiliates or in any applicable
director and officer insurance policy carried by the Company or its affiliates.

(e) The Executive hereby acknowledges that he has been provided with up to
twenty-one (21) days to review the Release and that he has been advised to
review it with an attorney of his choice. The Executive further understands that
the twenty-one (21) day review period ends when Executive signs this Agreement.
The Executive also has seven (7) days after the Executive signs this Agreement
to revoke his agreement to its terms, including the Release, by so notifying the
Company in writing.

 

2



--------------------------------------------------------------------------------

5. Taxes. All payments made herein shall be subject to applicable payroll and
withholding taxes. This Agreement shall be construed and administered in
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). The parties agree to amend this Agreement as may be necessary to
avoid application of Code Section 409A taxes or penalties to payments made
pursuant to this Agreement.

6. Severability. Whenever possible, each portion, provision or section of this
Agreement will be interpreted in such a way as to be effective and valid under
applicable law, but if any portion, provision or section of this Agreement is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other portions, provisions or
sections. Rather, this Agreement will be reformed, construed and enforced as if
such invalid, illegal or unenforceable portion, provision or section had never
been contained herein.

7. Complete Agreement. With respect to the subject matter herein, this Agreement
contains the complete agreement and understanding between the parties and
supersedes and preempts any prior understanding, agreement or representation by
or between the parties, written or oral.

8. Governing Law. Notwithstanding principles of conflicts of law of any
jurisdiction to the contrary, all terms and provisions to this Agreement are to
be construed and governed by the laws of the State of Colorado without regard to
the laws of any other jurisdiction in which the Executive resides or performs
any duties hereunder or where any violation of this Agreement occurs.

9. Successors and Assigns. This Agreement will inure to the benefit of and be
enforceable by the Company and its successors and assigns. The Executive may not
assign the Executive’s rights or delegate the Executive’s obligations hereunder.

10. Amendment; Waivers. This Agreement may not be amended or modified except by
the written consent of the parties hereto. The waiver by either the Executive or
the Company of a breach by the other party of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by the
breaching party.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

    WHITING PETROLEUM CORPORATION   /s/ J. Douglas Lang     By:   /s/ James J.
Volker   J. Douglas Lang       James J. Volker         Chairman and Chief
Executive Officer

 

4